PER CURIAM.
Appellant contends that the court should have given him credit for the period of time he was in custody pursuant to his commitment as a mentally disordered sex offender under Chapter 917. We agree. § 917.-014(1), Fla.Stat. (1979); See McGuirk v. State, 382 So.2d 1235 (Fla. 2d DCA 1980).1
*787Accordingly, we affirm the judgment but remand the cause with directions that the court give appellant credit for the time he spent in the mentally disordered sex offender program.
HOBSON, A. C. J., and BOARDMAN and OTT, JJ., concur.

. Section 917.014(2) had provided that “the provisions of this section shall stand repealed on July 1, 1981.” However, Chapter 81-293, Laws of Florida, amends section 917.014(2) to provide that “the provisions of this section shall stand repealed on July 1, 1983.” Thus, section 917.014(1) was in full force and effect on July 6, 1981, the date of appellant’s sentencing.